UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 2 3 2003

This letter is in response to your letter seeking clarification on the "least restrictive
environment" and a "typical regular classroom." In your letter you asked, "Can a
program be described as a typical 'regular class,' if the percentage of disabled children
[is] greater than the natural percentage of disabled children in the general population
within the district?" You explained that your school district considers a child with a
disability "mainstream[ed] in a more restrictive hybrid classroom" where the percentage
of children with disabilities ranges from 20% to 36%. You further state that the
percentage of children with disabilities in other regular classrooms within the district is
0% to 10%, and the percentage of children with disabilities in the general population is
9%.
Neither the IDEA statute nor its implementing regulations define the term "regular
classes." The least restrictive environment (LRE) provisions of the Federal regulations
implementing Part B of the Individuals with Disabilities Education Act (IDEA), are set
forth at 34 CFR §§300.550-300.556. Under these requirements, each public agency must
ensure that a continuum of alternative placements, that includes instruction in regular
classes, is available to meet the needs of children with disabilities. 34 CFR §300.551.
The IDEA requires that the placement decision for each child with a disability be based
on the child's individualized education program (IEP) and be made at least annually by a
group of persons, including the parents, and other persons knowledgeable about the child,
the meaning of the evaluation data, and the placement options. 34 CFR §300.552(a)(1)
and (b)(1) and (2). Section 300.550(b) requires that States and local educational agencies
ensure that:
(1) To the maximum extent appropriate, children with disabilities, including
children in public or private institutions or other care facilities, are educated
with children who are nondisabled; and
(2) Special classes, separate schooling or other removal of children with
disabilities from the regular educational environment occurs only if the nature
or severity of the disability is such that education in regular classes with the
use of supplementary aids and services cannot be achieved satisfactorily.

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2
In addition, children with disabilities must be placed so that they participate with
nondisabled Students in nonacademic and extracurricular services and activities to the
maximum extent appropriate to the needs of the individual child with a disability. 34
CFR §300.553. Each child's placement must be as close as possible to the child's home,
and unless the child's IEP requires some other arrangement, each child with a disability
must be educated in the school that he or she would attend if nondisabled. 34 CFR
§300.552(b)(3) and (c). Finally, public agencies also must ensure that children with.
disabilities are not removed from education in age-appropriate regular classrooms solely
because of needed modifications in the general curriculum. 34 CFR §300.552(e).
Thus, the IDEA establishes a presumption that children with disabilities will be educated
in classes and settings with their nondisabled peers unless the education of children with
disabilities cannot be satisfactorily achieved in those classes and settings with the use of
supplementary aids and services. However, the IDEA does not limit the number, or
percentage, of students with disabilities that may be placed into a specific regular
classroom in order to provide a free appropriate public education in the least restrictive
environment, consistent with the requirements above.
I am enclosing a copy of the Part B regulations of the IDEA, referred to in this letter, for
your reference. If you have any further questions, please feel free to contact Dr.' Wendy
Tada at 202-205-9094.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosure
cc: Ms. Barbara Gantwerk
Director
Office of Special Education Programs
New Jersey Department of Education

